Citation Nr: 1726425	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to narcolepsy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The case was most recently before the Board in March 2014.  At that time, the Board remanded the claim to allow the RO to adjudicate an intertwined claim for service connection for narcolepsy.  Thereafter, in an April 2016 rating decision, the RO denied the Veteran service connection for narcolepsy.  


FINDINGS OF FACT

1.  The Veteran's sleep apnea is not related to service.

2.  The Veteran is not service connected for narcolepsy.


CONCLUSION OF LAW

The criteria to establish service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran contends that his sleep apnea is related to service.  In this regard, the Veteran submitted statements in October 2007 from himself and three friends who spent time with him during his service in the military.  The Veteran and his friends reported that he had significant trouble waking up in the morning which often resulted in him reporting late for duty.  He then submitted a statement in May 2008 in which he reported his sleep apnea had worsened and that he cannot hold a job because of such disorder.  The Veteran also submitted a statement in August 2008 in which he stated that, while his service treatment records (STRs) do not show he had sleep apnea, they do show that he sought treatment for sleeplessness during service.  Thereafter, the Veteran's representative submitted a brief in February 2014 in which he stated that the Veteran has narcolepsy related to service and that such condition caused the weight gain that led to his sleep apnea.  The brief also provided a website address for a National Institute of Health article on narcolepsy. 

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.


Analysis

As noted above, the Veteran contends that his sleep apnea is either related to service or caused or aggravated by narcolepsy.  At the outset, the Board finds that the competent evidence of record confirms that the Veteran has sleep apnea.  Specifically, VA treatment records associated with the file in August 2007 reflect that he was diagnosed with obstructive sleep apnea after undergoing a sleep study in October 2005.  The Board notes that no diagnosis in regard to narcolepsy was made at that time.

The Veteran's STRs contain several treatment records related to sleep disturbance.  The Veteran sought treatment in September and October 1974 due to drowsiness and difficulty waking up in the morning.  STRs from July 1975 reflect that the Veteran reported having trouble falling asleep and waking up for the preceding 18 months and being physically active during the day despite being asleep.  A July 1975 care provider note reads "? narcolepsy," in regard to requesting an EEG.  However, the subsequent EEG was found to be normal while the Veteran was both awake and sleeping with no correlation found for brain damage or a seizure disorder.  Furthermore, the Veteran's STRs do not contain a diagnosis of sleep apnea or any other sleep disorder during service.

The Veteran was afforded a VA examination in regard to this claim in February 2012 and the examiner subsequently provided an addendum opinion in March 2012.  The examiner concluded that it was less likely than not that the Veteran's sleep apnea was caused by service.  The examiner found that his sleep apnea was instead caused by weight gain which took place after service.  However, the Board did not find this opinion adequate as it was not clear if the examiner reviewed the Veteran's entire record.  Thus, the Board remanded the claim in July 2012 for a new VA opinion by this examiner following a full review of the Veteran's record.  

Thereafter, the February 2012 VA examiner offered an addendum opinion in September 2012.  The examiner noted that the Veteran's entire file was reviewed.  The examiner reported that obstructive sleep apnea is caused by a mechanical obstruction of the upper airway by tonsils, epiglottis, or a narrow oropharynx.  The examiner also reported that obstructive sleep apnea symptoms are quite different from narcolepsy symptoms and include disruptive sleep, stopping of breathing, and loud snoring typically observed by the patient's spouse.  The examiner further stated that the Veteran's reports of difficulty waking up and being on time during service are signs and symptoms of narcolepsy and not obstructive sleep apnea.  The examiner concluded that it is less likely as not that the Veteran's sleep apnea is caused by, or a result of, service because his weight gain, which occurred many years after service, caused the onset of his sleep apnea.

The Board finds that the September 2012 VA examiner's opinion is clear and unequivocal and is based on the relevant information, including the Veteran's STRs and post-service treatment records.  Moreover, the examiner's explanation is logical and follows from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, his conclusion that the Veteran's sleep apnea is less likely than not caused by, or incurred in, service is highly persuasive and probative evidence.  

As noted above, in a February 2014 brief, the Veteran's representative raised the issue of service connection for sleep apnea secondary to narcolepsy.  In March 2014, the Board remanded the claim to allow the RO to adjudicate a claim for service connection for narcolepsy and, if warranted, obtain an opinion as to secondary service connection for sleep apnea.  The following month, a VA opinion was obtained in regard to service connection for narcolepsy.  However, the VA examiner did not find that the Veteran had ever been diagnosed with narcolepsy.  As the Veteran did not have a current diagnosis, the RO denied service connection for narcolepsy in April 2016 and, thus, no opinion was needed as to secondary service connection for sleep apnea.

While the Veteran's representative disputed the basis of the denial in a June 2017 brief, the RO's denial of service connection for narcolepsy is not before the Board.  Additionally, the June 2017 disagreement with the denial cannot constitute a timely notice of disagreement (NOD) as it was not submitted within a year or on the proper standard VA form for an NOD.  To the extent a VA Form 646 submitted earlier in June 2016 can reasonably be construed as disagreeing with the April 2016 denial of service connection for narcolepsy, it was also not submitted on the proper standard VA form for an NOD.

As the Veteran is not service connected for narcolepsy, his sleep apnea cannot be service connected secondary to such disorder under 38 C.F.R. § 3.310 as secondary service connection presupposes the existence of an underlying service-connected disability.  38 C.F.R. § 3.310.  

While the Veteran believes that his sleep apnea is related to his service, this is a complex medical question outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in this particular case.  This nexus question involves complex medical matters requiring expert consideration of the nature of the Veteran's in-service symptoms, his post-service symptomatology, and the medical significance of these factors in the context of his current sleep apnea condition.  These medical questions cannot be considered within the competence of a non-expert lay witness. 

Thus, the Veteran, as a lay person, has not established the competence needed to rebut the expert medical opinion.  See Fountain v. Shinseki, 27 Vet. App. 258, 274-75; Monzingo, 26 Vet. App. at 106.  As such, his opinion is not adequate to rebut the VA examiner's opinion, nor is it otherwise sufficiently probative to be considered competence evidence tending to increase the likelihood of a positive nexus between his sleep apnea condition and service.  See Fountain, 27 Vet. App. at 274-75.

Accordingly, the preponderance of the evidence is against the claim, on both a direct and secondary basis.  Therefore, the benefit-of-the-doubt doctrine is not applicable and service connection for sleep apnea is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for sleep apnea is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


